DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 and 08/22/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2017-168987 filed on 09/01/2017. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to software per se, which is non-statutory subject matter. Claim 1 recites “a controller” which is interpreted as Software per se. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural 

Claims 2-5 are rejected for including the “controller” which is interpreted as software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being anticipated by Nakamura(WO2017047261).

Regarding claim 1, Najamura teaches A vehicle control system comprising:
([0040] disclosing a first steering controller “lane maintenance control device” that controls the steering to maintain the vehicle in a lane”; and
a second steering controller configured to execute second steering control that is activated during execution of the first steering control([0032] disclosing a second steering controller “lane change control device” which is activated while the LKAS system is maintaining the lane using virtual white lines).
Wherein the second steering controller is configured to execute, if a command value given to the steering device in the first steering control has continued to deviate either left or right in a case that the second steering control starts, the second steering control by reflecting the command value given in the first steering control([0050]-[0062] disclosing the execution of a change of lane “second steering control” while the LKAS “first steering controller” maintains the lane using virtual white lines during the change of lane as shown in figures 2 and 3, it is understood since the LKAS stays on during the change of lane that a command value will always keep deviating left or right for a lane keeping due to at least a road gradient. The command value given in the first steering control is reflected in the second steering control as it is being executed since the LKAS stays active during the second steering control).

Claims 6 and 7 are rejected for similar reasons as claim 1, see above rejection.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable for disclosing The vehicle control system according to claim 1, wherein the second steering controller is configured to calculate, in a case that executing the second steering control, a correction command value on the basis of the command value given in the first steering control by the first steering controller and to add or subtract the correction command value to or from a command value for executing the second steering control.
	Claims 3-5 would be allowable for depending on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US9002579 disclosing reflecting the lane assist values while lane changing.
US9187117 disclosing lane control system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664